Citation Nr: 0102037	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-04 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) evaluation for the 
residuals of a left forearm fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman

REMAND

The veteran had active duty from March 1972 to February 1974.

This appeal arises from a December 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California which continued a noncompensable 
disability evaluation for the residuals of a left forearm 
fracture.

The issue in this appeal involves the allocation of 
disability attributable to the left forearm fracture in 
service and that which is attributable left wrist fractures 
which occurred after service.  The service medical records on 
file appear to be incomplete with respect to the inservice 
fracture.  If additional service medical records were 
available, it could have a bearing on assessing the extent 
and severity of the injury in service and subsequent residual 
disability.

The Board believes that, prior to evaluating the increased 
evaluation claim, the case should be REMANDED for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  This 
development should include -- but not 
necessarily be limited to--a request to 
the service department for a further 
search for any additional service medical 
records.

2.   The RO should thereafter review the 
veteran's claim for an increased 
evaluation for his service-connected left 
forearm disability.  If the determination 
made is unfavorable to the veteran, a 
supplemental statement of the case that 
sets forth the evidence received since 
the December 1999 supplemental statement 
of the case should be provided to the 
veteran and his representative. 

After allowing the veteran and his representative the 
appropriate period of time in which to respond to the 
supplemental statement of the case, the veteran's case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The purpose of this REMAND is to 
secure clarifying information and ensure due process.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  No action is required on the part of the veteran until 
he receives further notice. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




